Citation Nr: 0842544	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  08-13 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to June 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which continued the veteran's service-
connected hypertension disability at 60 percent disabling.  

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the St. Louis RO in September 2008.  
The transcript of the hearing is associated with the 
veteran's claims folder.


FINDINGS OF FACT

The competent medical evidence does not show that the 
veteran's pacemaker implant was necessitated by his 
hypertension or hypertensive heart disease; but the veteran's 
hypertensive heart disease has been shown at least as likely 
as not to be manifested by a workload of 6.7 METs resulting 
in fatigue.


CONCLUSIONS OF LAW

1.  The claim for entitlement for evaluation in excess of 60 
percent for hypertension is without legal merit.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code, 7101 
(2008).

2.  Entitlement to a separate disability rating of 30 
percent, and no more, for hypertensive heart disease are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.
§ 4.104, Diagnostic Code 7007 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date of the award of 
benefits will be assigned if service connection was awarded.  

The Board notes that it has considered the recent case of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), wherein the 
Court held that, for an increased-compensation claim, section 
5103(a) compliant notice must meet the following four part 
test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., 
competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

The RO issued notice in March 2007 advising the veteran of 
how VA assigns disability ratings and effective dates.  The 
RO also advised the veteran of his and VA's responsibilities 
under the VCAA.  The RO subsequently issued further notice in 
compliance with the holding in Vazquez-Flores in June 2008, 
which satisfied the elements identified in that decision, and 
his claim was subsequently readjudicated in a Supplemental 
Statement of the Case (SSOC) in July 2008.  The veteran was 
also provided the opportunity to testify at a personal 
hearing before the undersigned in September 2007.  Thus, the 
Board finds that VA has satisfied the notice provisions of 
the VCAA.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service, private, and VA medical 
records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App.121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2008).

The RO provided the veteran with an examination with regard 
to his hypertension disability in April 2007.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disability since he was last examined.  See 38 C.F.R. § 
3.327(a) (2008).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate examination was conducted.  See 
VAOPGCPREC 
11-95.  The Board finds this examination report is thorough 
and consistent with contemporaneous outpatient treatment 
records.

In this regard, the Board acknowledges the veteran's 
contention that the April 2007 examination was inadequately 
performed.  See September 2008 Hearing Transcript.  However, 
after review of the evidence of record, the Board finds that 
the examination pertinently addressed aspects of the 
veteran's hypertension disability to include the veteran's 
subjective complaints, objective findings, diagnostic and 
clinical tests, and a diagnosis of the veteran's disability.  
As such, results of the examination were perfectly adequate 
for purposes of determining the veteran's applicable 
disability rating in this case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Accordingly, the Board will proceed to a decision. 

Increased ratings - relevant law and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Hypertensive vascular disease (hypertension and isolated 
systolic hypertension) is evaluated as follows: diastolic 
pressure predominantly 130 or more (60 percent); diastolic 
pressure predominantly 120 or more (40 percent); diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more (20 percent); and diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control 
(10 percent).  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2008).  

Under Diagnostic Code 7015, for atrioventricular block, an 
evaluation of 10 percent is warranted where a workload of 
greater than 7 METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or where 
continuous medication or a pacemaker is required.  A 30 
percent evaluation will be assigned where a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or where 
there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray.  A 60 percent 
evaluation is warranted where a workload of greater than 3 
METs but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; where there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent disability evaluation is warranted 
for chronic congestive heart failure, or where a workload of 
3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or where there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104 (2008).

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, 
Note 2 (2006).

Diagnostic Code 7018 instructs that after a pacemaker is 
implanted, and after the two months following hospital 
admission (with a 100 percent rating) has passed, Diagnostic 
Codes 7010, 7011, 7015, are to be assessed for ratings in 
excess of the minimum 10 percent.  38 C.F.R. § 4.104 (2008).

Under Diagnostic Code 7007, which evaluates hypertensive 
heart disease, a 10 percent evaluation is warranted when a 
workload greater than 7 METs (metabolic equivalents) but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or continuous medication is required; 
a 30 percent evaluation is warranted when a workload greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness or syncope; or when there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram (EKG), echocardiogram (echo) or x-ray; a 60 
percent evaluation is warranted when there is more than one 
episode of acute congestive heart failure in the past year or 
workload that is greater than 3 METs but not greater than 5 
METs that results in dyspnea, fatigue, angina, dizziness or 
syncope; or when there is left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent; and a 100 percent 
evaluation is warranted where there is chronic congestive 
heart failure, or workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104 (2008).

Analysis

The veteran essentially contends that his service-connected 
hypertension disability rating should be increased since he 
believes that it caused him to undergo a pacemaker implant.  
See July 2007 Notice of Disagreement.  

Preliminarily, the Board notes that the veteran's 
hypertension disability has been assigned a 60 percent rating 
pursuant to 38 C.F. R § 4.104, Diagnostic Code 7101.  In this 
regard, the Board further notes that under the provisions of 
7101, an evaluation of 60 percent is the maximum disability 
rating that may be awarded for hypertensive vascular disease.  
The Board therefore finds that the veteran has already been 
awarded the maximum disability rating permissible under 
applicable regulation, and that any claim for a higher rating 
under that code must be denied because of the absence of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Board has considered the veteran's assertion that he 
should be entitled to higher or separate rating due to a 
pacemaker implant that occurred in February 2007.  In this 
regard, medical records confirm that the veteran underwent 
implantation of a dual-chamber rate-responsive pacemaker and 
lead system after having been found to have complete heart 
block.  It was noted in these records that he had been 
hospitalized after complaining of chest discomfort.  He 
placed on telemetry, and went in and out of heart block for 
24 hours.  He underwent heart catheterization, which revealed 
normal coronary artery anatomy, and was found to be 
unremarkable except for very high diastolic dysfunction that 
was confirmed on echocardiogram.  Because of the need for 
beta blockers or calcium channel blockers, it was decided 
that he should be given a pacemaker.  The patient reportedly 
tolerated the procedure well, and he was discharged within 
two days.  He was given discharge diagnoses of diastolic 
dysfunction, complete heart block, chronic renal 
insufficiency, hypertension, diabetes, and hyperlipidemia.

In order to clarify whether or not there was a relationship 
between the veteran's service-connected hypertension and his 
pacemaker implant, the RO arranged for the veteran to undergo 
a VA examination in April 2007.  Following review of the 
claims file, that examiner also provided an addendum to his 
report in June 2007.  After reviewing the record, the VA 
examiner concluded that the veteran's complete heart block 
was less likely than not caused by his hypertension and 
hypertensive heart disease with cardiomegaly and left 
ventricular hypertrophy.  In support of his conclusion, the 
examiner noted that heart block can have many causes, some of 
which were reversible, and that approximately half of 
patients with heart block have no identifiable etiology.  He 
noted, however, that when it was identified it was usually 
due to an idiopathic calcification and fibrosis of the 
conduction system.  He indicated that he performed a 
literature search which failed to show an association between 
heart disease and heart block.  He acknowledged that such a 
relationship was plausible, but explained that, without some 
evidence for this as a causative, and given that idiopathic 
fibrosis was a common causal entity that was not 
independently correlated with hypertension, his opinion was 
that the veteran's heart block was less likely than not 
caused by his hypertension and hypertensive heart disease.  

The Board notes that there is no contrary medical opinion of 
record as to the possibility of a relationship between his 
service-connected hypertension and his pacemaker 
implantation.  Although the veteran is clearly sincere in his 
belief that his service-connected disability eventually 
caused the heart block that led to the pacemaker, neither he 
nor his representative are shown to possess the medical 
expertise required to render such an opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, the 
Board finds that the preponderance of the evidence is against 
granting a temporary 100 percent under Diagnostic Code 7018 
for the pacemaker and against granting any other separate 
disability on the basis based on the heart block that led to 
the pacemaker. 

Notwithstanding the foregoing conclusion, the Board 
acknowledges that the above-referenced June 2007 VA opinion 
references a diagnosis of hypertensive heart disease, and it 
appears clear from the opinion that the examiner believes 
there to be a relationship between the service-connected 
hypertension and the hypertensive heart disease.  In this 
regard, the Board also points out that Note (3) under 
Diagnostic Code 7101 provides that hypertension is separately 
evaluated from hypertensive heart disease and other types of 
heart disease.  Consequently, evaluating the veteran's 
disability pursuant to Diagnostic Code 7007 (hypertensive 
heart disease) does not violate the rule against pyramiding.  
See 38 C.F.R. § 4.14 (the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be 
avoided); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  

Hypertensive heart disease is rated under Diagnostic Code 
7007, which provides that a 10 percent rating is warranted 
for hypertensive heart disease when a workload of greater 
than 7 METs (metabolic equivalent units) but not greater than 
10 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or there is continuous medication required.  A 30 
percent rating is warranted when a workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray study.  A 60 percent rating is 
warranted when there is more than one episode of acute 
congestive heart failure in the past year; or a workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is warranted when there is 
chronic congestive heart failure; or a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7007 (2008).

It was noted that during the above-referenced April 2007 VA 
examination that the veteran specifically denied any history 
of angina, heart failure, or edema.  On treadmill testing 
however, the veteran's exercise capacity was noted as 
achieving a workload of only 6.7 METs.  It was further noted 
that the veteran's test was stopped for an endpoint of 
fatigue.  The VA examiner subsequently noted that the veteran 
had performed approximately 7 METS, as predicted.  The 
examiner noted that this was submaximal due to not achieving 
85 percent of MPHR, but that this "may" be due to pacemaker 
settings and his beta blocker therapy.  

Notwithstanding the fact that the veteran's heart block was 
found to be unrelated to his hypertension, the record 
reflects that the VA examiner did note a diagnosis of 
hypertensive heart disease, and it appears that the criteria 
for a separate 30 percent rating under Diagnostic Code 7007 
have been met.  Consequently, having resolved any doubt in 
favor of the veteran as to the etiology of the METS finding, 
the Board finds that the requirements for a separate 30 
percent rating criteria pursuant to 38 C.F.R. 4.104, 
Diagnostic 7007 have been met.  

The Board notes however, that there is no evidence of more 
than one episode of acute congestive heart failure in the 
past year, a workload of greater than 3 METs 
but not greater than 5 METs which results in dyspnea, 
fatigue, angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent 
which would warrant a 60 percent disability rating.  
Similarly, the Board notes that there is no evidence of 
chronic congestive heart failure, a workload of 3 METs or 
less resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or left ventricular dysfunction with an ejection 
fraction of less than 30 percent to warrant a 
100 percent rating.  

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007), and whether the veteran is 
entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  In this 
case, the Board finds that the separate 30 percent rating for 
hypertensive heart disease is warranted for the entire period 
of this appeal.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence supports that the 
veteran is entitled to a separate disability rating of 30 
percent, and no more for his hypertensive heart disease.




ORDER

Entitlement to an evaluation in excess of 60 percent for 
service-connected hypertension due to status post pacemaker 
implant is denied.

Entitlement to separate diagnostic rating for hypertensive 
heart disease is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


